

Exhibit 10.2.3


THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of November 22, 2010, by and among the Lenders party hereto, WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company, as the agent for the Lenders (in such capacity, "Agent"), MDC
PARTNERS INC., a Canadian corporation ("Parent"), MAXXCOM INC., a Delaware
corporation ("Borrower"), and each of the Subsidiaries of Parent identified on
the signature pages hereof (together with Parent and Borrower, the "Loan
Parties").
 
WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");
 
WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, in each case subject to the terms and
provisions hereof.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.
 
2.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of Borrower set forth in Section 5 below, the Credit Agreement is
amended as follows:
 
(a)         The last sentence of Section 2.1(c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
Without limiting the foregoing, Agent may establish (i) the Canadian Priority
Payables Reserves, (ii) reserves in an amount equal to the Aggregate Bank
Product Reserve Amount, and (iii) unless Agent has received a Collateral Access
Agreement with respect to the Loan Parties’ chief executive office located at
950 Third Avenue, New York, New York  10022, a reserve in an amount equal to 3
months rent payable under the lease for such property.
 
(b)         Section 2.1(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(d)           Notwithstanding anything contained in the Loan Documents to the
contrary, in the event the Maximum Revolver Amount has been increased pursuant
to Section 2.2, Revolver Usage shall at no time exceed either (a) the maximum
amount of Indebtedness permitted to be outstanding under Section 3.8(a)(2) of
the Senior Unsecured Trust Indenture or (b) the maximum amount of Indebtedness
permitted to be secured under clauses (10) and (22) of the definition of
"Permitted Liens" set forth in the Senior Unsecured Trust Indenture, in each
case as such provisions of the Senior Unsecured Trust Indenture may be amended,
modified, waived or supplemented from time to time in accordance with the terms
thereof.

 
 

--------------------------------------------------------------------------------

 
 
(c)         The first sentence of Section 2.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
Borrower may, at any one time prior to the Maturity Date, by written notice to
Agent (whereupon Agent shall promptly deliver a copy to each of the Lenders),
request to increase the Maximum Revolver Amount to $100,000,000 (such increase,
a "Revolver Increase"); provided, that such Revolver Increase shall only be made
if (i) prior to or concurrent with such Revolver Increase, the Revolver
Commitment of Wells Fargo Capital Finance, LLC has been or shall be reduced to
an amount (unless waived by Wells Fargo Capital Finance, LLC) not to exceed
$65,000,000 pursuant to one or more assignments made in accordance with the
provisions of Section 13.1 of the Agreement, (ii) such Revolver Increase would
not be prohibited by the terms of the Senior Unsecured Debt Documents, (iii) at
the time that such Revolver Increase is to be made (and after giving effect
thereto) no Default or Event of Default shall exist, (iv) Agent shall have
received commitments (satisfactory to Agent) from Lenders (or their Affiliates)
or other Persons acceptable to Agent to provide Revolver Commitments which, in
the aggregate, equal at least $35,000,000, and (v) Availability as of the date
of the request by Borrower is greater than or equal to the Maximum Revolver
Amount (after giving effect to the proposed Revolver Increase).
 
(d)         Clause (iv) of Subsection 2.4(b)(ii)(H) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
(iv) up to the Aggregate Bank Product Reserve Amount in the aggregate (after
taking into account any amounts previously paid pursuant to this clause (iv)
during the continuation of the applicable Application Event), ratably (based on
the Bank Product Reserve established by Agent for each Bank Product of a Bank
Product Provider), to the Bank Product Providers based upon amounts then
certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations,
 
(e)         Clause (I) of Section 2.4(b)(ii) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
(I)           ninth, to pay any other Obligations (including being paid,
ratably, to the Bank Product Providers on account of all amounts then due and
payable in respect of Bank Product Obligations, with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof)),
and
 
 
-2-

--------------------------------------------------------------------------------

 
 
(f)         The first paragraph of Section 2.11(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
(a)           Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, the Issuing Lender agrees to
issue, or to cause an Underlying Issuer, as Issuing Lender's agent, to issue, a
requested Letter of Credit.  If Issuing Lender, at its option, elects to cause
an Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will obligate itself to reimburse such Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a "Reimbursement
Undertaking") with respect to Letters of Credit issued by such Underlying
Issuer.  By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrower shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by Borrower that Borrower is and
shall be deemed to be an applicant (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit).  Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension.  Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, (v) the Loan Party for whose account the Letter of Credit
is to be issued, and (vi) such other information (including, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit.  Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Parent or its Subsidiaries at any time that one or
more of the Lenders is a Defaulting Lender.  Borrower agrees that this Agreement
(along with the terms of the applicable application) will govern each Letter of
Credit and its issuance.  The Issuing Lender shall have no obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if any of the following would result after
giving effect to the requested issuance:

 
-3-

--------------------------------------------------------------------------------

 
 
(g)         Section 3.2 of the Credit Agreement is amended to delete the word
"and" at the end of clause (a), replace the "." at the end of clause (b) with ";
and" and add a new clause (c) as follows:
 
(c) if any request in a calendar month for such extension of credit would cause
Revolver Usage to exceed $75,000,000, Borrower shall have delivered to Agent
during such month and prior to such requested extension of credit the
Certificate re Consolidated EBITDA and Consolidated Leverage Ratio Calculation
for the most recently ended four fiscal quarter period for which financial
statements are available to Parent, certifying as to the maximum amount of
Revolver Usage that may be outstanding during such month that will not cause the
Obligations to breach Sections 3.8 or 3.14 of the Senior Unsecured Trust
Indenture.
 
(h)         The second sentence of Section 5.2 of the Credit Agreement is hereby
deleted in its entirety.
 
(i)          Clause (c) of Section 6.9 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
 
(c) any Subsidiary of Parent or the applicable parent company of such Subsidiary
may make Restricted Junior Payments to such Subsidiary's shareholders and
employees and management personnel of such Subsidiary's shareholders pursuant to
the terms of the shareholder agreements or similar agreements between such
Subsidiary or the applicable parent company of such Subsidiary and such
shareholders, including without limitation payments in respect of and pursuant
to the Put Obligations,
 
(j)          Subsection (a) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety, as follows:
 
(a)         Minimum EBITDA.  Achieve EBITDA, measured on a quarter-end basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:
 
Applicable Amount
 
Applicable Period
     
$76,500,000
  
For the 12 month period ending
September 30, 2010 and for the 12 month period
ending on the last day of each calendar quarter thereafter



; provided, that, concurrently with the closing of each Permitted Acquisition
consummated after September 30, 2010, the EBITDA level set forth above shall be
increased by an amount equal to 100% of Pro Forma EBITDA attributable to any
Loan Party or any Subsidiary of Parent acquired in such Permitted Acquisition
for the 12 months preceding the date of consummation of such Permitted
Acquisition; provided further, that, in no event shall the EBITDA level for the
purposes set forth in this subsection be increased to an amount in excess of
$115,000,000.

 
-4-

--------------------------------------------------------------------------------

 
 
(k)         A new subsection (e) is hereby added to Section 7 of the Credit
Agreement as follows:
 
(e)         Total Leverage Ratio.  Have a Total Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:
 
Applicable Ratio
 
Applicable Date
     
3.5:1.0
  
For the 12 month period ending
December 31, 2010 and for the 12 month period
ending on the last day of each calendar quarter thereafter



(l)          A new subsection (f) is hereby added to Section 7 of the Credit
Agreement as follows:
 
(f)          Minimum Accounts.  At all times, the aggregate amount of Loan
Parties' Accounts shall be an amount equal to or in excess of the sum of
$100,000,000 plus 133% of the amount of any Revolver Increase.
 
(m)        Clause (xi) of Section 14.1(a) of the Credit Agreement is hereby
amended to delete the references to each of "Eligible Accounts" and "Eligible
Balance Sheet Unbilled Accounts".
 
(n)        The first sentence of Section 15.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
Each Lender hereby designates and appoints WFF as its agent under this Agreement
and the other Loan Documents and each Lender hereby irrevocably authorizes (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.
 
(o)         Section 17.5 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 
-5-

--------------------------------------------------------------------------------

 

Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting.  Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of providing a Bank
Product, each Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent; it being understood and agreed that the rights and
benefits of each Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider's being a beneficiary of the Liens and
security interests (and, if applicable, guarantees) granted to Agent and the
right to share in payments and collections out of the Collateral as more fully
set forth herein. In addition, each Bank Product Provider, by virtue of entering
into a Bank Product Agreement, shall be automatically deemed to have agreed that
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Bank Product Obligations
and that if reserves are established there is no obligation on the part of Agent
to determine or ensure whether the amount of any such reserve is appropriate or
not.  In addition, Agent shall not be obligated to establish or increase a Bank
Product Reserve for any Bank Product unless, after giving effect to such
establishment or increase, the sum of the Bank Product Reserves established for
all Bank Products does not exceed the Aggregate Bank Product Reserve Amount.  In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume no amounts are due or owing to any Bank Product Provider
unless such Bank Product Provider has provided a written certification (setting
forth a reasonably detailed calculation) to Agent as to the amounts that are due
and owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution.  Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Any Loan Party may obtain
Bank Products from any Bank Product Provider, although no Loan Party is required
to do so.  Each Loan Party acknowledges and agrees that no Bank Product Provider
has committed to provide any Bank Products and that the providing of Bank
Products by any Bank Product Provider is in the sole and absolute discretion of
such Bank Product Provider.  Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Bank Product
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.
 
(p)         The definition of "Affiliate" is hereby amended to delete the
reference to "Eligible Accounts".

 
-6-

--------------------------------------------------------------------------------

 
 
(q)         The definition of "Bank Product Obligations" set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all obligations of Borrower to reimburse an Underlying Issuer in respect of
Underlying Letters of Credit, and (c) all amounts that Parent or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Parent or its Subsidiaries; provided,
however, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute "Bank Product Obligations", (i) if the applicable Bank
Product Provider is Wells Fargo or its Affiliates, then, if requested by Agent,
Agent shall have received a Bank Product Provider Letter Agreement within 20
days after the date of such request, or (ii) if the applicable Bank Product
Provider is any other Person, Agent shall have received a Bank Product Provider
Letter Agreement within 10 days after the date of the provision of the
applicable Bank Product to Parent or its Subsidiaries.
 
(r)          The definition of "Bank Product Provider" set forth in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
"Bank Product Provider" means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Parent or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.
 
(s)         The definition of "Bank Product Reserve" set forth in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
"Bank Product Reserve" means, as of any date of determination, with respect to a
Bank Product, the amount of reserves that Agent has established (based upon the
applicable Bank Product Provider's reasonable and good faith determination of
its credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of such Bank Products then provided or outstanding.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(t)          The definition of "Base Rate" set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point,  and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
(u)         The definition of "Borrowing Base" set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
"Borrowing Base" means, as of any date of determination, the Dollar Equivalent
of the result of:
 
(a)         75% of the amount of Eligible Balance Sheet Billed Accounts, minus
 
(b)         the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement;
 
provided, that the aggregate Availability attributable to Eligible Balance Sheet
Billed Accounts of Foreign Loan Parties shall not exceed the Dollar Equivalent
of $7,500,000.
 
(v)         The definition of "Borrowing Base Certificate" set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
 
(w)        The definition of "Defaulting Lender" set forth in Schedule 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
 
-8-

--------------------------------------------------------------------------------

 

"Defaulting Lender" means any Lender that has (a) failed to make any Advance (or
other extension of credit, including the failure to make available to Agent
amounts required pursuant to a Settlement or to make payment in connection with
a Letter of Credit Disbursement) that it is required to make hereunder on the
date that it is required to do so hereunder, (b) notified Parent, any Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within 1 Business Day of the date
that it is required to do so under the Agreement, unless the subject of a good
faith dispute, or (f) (i) becomes or is insolvent or has a parent company that
has become or is insolvent or (ii) becomes the subject of a bankruptcy or
Insolvency Proceeding, or has had a receiver, conservator, trustee, or custodian
or appointed for it, or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or Insolvency Proceeding, or has had a receiver, conservator, trustee, or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
 
(x)         The definition of "Eligible Balance Sheet Billed Accounts" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
"Eligible Balance Sheet Billed Accounts" means, as of any date of determination,
Accounts of Loan Parties (including for the avoidance of doubt, any
Minority-Owned Entity that is a Loan Party) arising in the ordinary course of
business from the sale of goods or the rendition of services that have been
billed to the Account Debtors thereof and are not unpaid more than 90 days past
invoice date and that are reflected in the collateral reports provided to Agent
pursuant to Section 5.2; provided, that Accounts of a Loan Party shall not be
considered Eligible Balance Sheet Billed Accounts unless Agent has a perfected
first priority Lien on such Accounts; provided further, that Eligible Balance
Sheet Billed Accounts shall not include Accounts owing to any Loan Party
(determined by Agent based on the outstanding Accounts owing to such Loan Party)
in excess of 25% of the outstanding Eligible Balance Sheet Billed Accounts of
all Loan Parties to the extent of such Accounts in excess of such percentage.
 
(y)        The definition of "Fixed Charge Coverage Ratio" set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
"Fixed Charge Coverage Ratio" means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period minus the sum of (A) Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period and (B) all dividends paid in cash during such period by Parent on
account of Stock issued by Parent, to (ii) Fixed Charges for such period.

 
-9-

--------------------------------------------------------------------------------

 
 
(z)         Clause (b) of the definition of "Permitted Acquisition" set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(b)         no Indebtedness (other than Indebtedness evidenced by the Agreement
and the other Loan Documents) will be incurred, assumed, or would exist with
respect to Parent or any Subsidiary of Parent as a result of such Acquisition
(other than (i) Earn-outs pursuant to the terms of the definitive documentation
for such Acquisition and (ii) Acquired Indebtedness), and no Liens will be
incurred, assumed, or would exist with respect to the assets of Parent or any
Subsidiary of Parent as a result of such Acquisition other than Permitted Liens,
 
(aa)       The definition of "Subsidiary" set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
"Subsidiary" of a Person means (a) a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity, and
(b) except for purposes of calculating the financial covenants set forth in
Section 7 and the terms used in connection therewith (including EBITDA, Fixed
Charge Coverage Ratio, Senior Leverage Ratio and Total Leverage Ratio), each
Minority-Owned Entity that is a Loan Party.
 
(bb)      Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order:
 
"Aggregate Bank Product Reserve Amount" means, as of any date of determination,
the lesser of (a) $5,000,000 and (b) the sum of the Bank Product Reserves that
have been established by Agent as of such date of determination.
 
"Bank Product Provider Letter Agreement" means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Parent, Borrower, and Agent.
 
"Certificate re Consolidated EBITDA and Consolidated Leverage Ratio Calculation"
means a certificate substantially in the form of Exhibit C-2 delivered by the
chief financial officer or chief accounting officer of Borrower to Agent.
 
"Funded Indebtedness" means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP (which, for the avoidance of doubt, shall be net
of original issue discount with respect to the Senior Unsecured Debt), that by
its terms matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date that is renewable or
extendable at the option of Parent or its Subsidiaries, as applicable, to a date
more than one year from such date, including, in any event, but without
duplication, with respect to Parent and its Subsidiaries, the Revolver Usage and
the amount of their Capitalized Lease Obligations.
 
 
-10-

--------------------------------------------------------------------------------

 
 
"Total Leverage Ratio" means, as of any date of determination, the ratio of
(a) the sum of (i) Parent's Funded Indebtedness as of such date minus (ii) the
sum of (A) the lesser of (x) $7,500,000 and (y) the Dollar Equivalent amount of
unrestricted cash and Foreign Cash Equivalents of the Foreign Loan Parties as of
such date that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject to a first priority perfected Lien in favor of Agent and (B) the amount
of unrestricted cash and Domestic Cash Equivalents of the US Loan Parties and
the Canadian Loan Parties as of such date that are held in Deposit Accounts in
the United States and Canada that are subject to Control Agreements, to
(b) Parent's TTM EBITDA as of such date.
 
(cc)       The definitions of "Applicable Excess Availability Amount",
"Borrowing Base I", "Borrowing Base II", "Borrowing Base Trigger Date",
"Dilution Reserve", "Eligible Accounts", "Eligible Balance Sheet Unbilled
Account", "Maximum Revolver Usage" and "Second Amendment Effective Date" are
hereby deleted in their entirety.
 
(dd)      Exhibit B-1 of the Credit Agreement is hereby replaced with Exhibit
B-1 attached hereto.
 
(ee)       Exhibit B-2 of the Credit Agreement is hereby replaced with Exhibit
B-2 attached hereto.
 
(ff)        Exhibit C-1 of the Credit Agreement is hereby replaced with Exhibit
C-1 attached hereto.
 
(gg)      A new Exhibit C-2 is added to the Credit Agreement in the form of
Exhibit C-2 attached hereto.
 
(hh)      Clause (c) of Schedule 5.1 of the Credit Agreement is hereby amended
to delete the reference to "Eligible Balance Sheet Unbilled Accounts".
 
(ii)         Schedule 5.2 of the Credit Agreement is hereby replaced with
Schedule 5.2 attached hereto.
 
3.          Ratification; Other Agreements.  This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Without limiting the foregoing, the parties hereto
acknowledge and agree that, notwithstanding anything contained in the Fee Letter
to the contrary, Borrower shall only be obligated to reimburse Agent for up to 2
audits during any calendar year (unless an Event of Default exists in which case
the audits for which Borrower shall be liable shall not be limited) and the Fee
Letter is hereby amended accordingly.  In all other respects, the Credit
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
 
 
-11-

--------------------------------------------------------------------------------

 
 
4.          Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
 
(a)        Agent shall have received a fully executed copy of this Amendment;
 
(b)        Agent shall have received the Third Amendment Fee referred to below;
and
 
(c)         No Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment.
 
5.          Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:
 
(a)        All representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
 
(b)        No Default or Event of Default has occurred and is continuing; and
 
(c)         the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.
 
6.          Third Amendment Fee.  Borrower shall pay to Agent a fee equal to
$175,000 (the "Third Amendment Fee") which shall be fully earned and due and
payable on the date hereof.
 
7.          Miscellaneous.
 
(a)        Expenses.  Borrower agrees to pay on demand all costs and expenses of
Agent (including the reasonable fees and expenses of outside counsel for Agent)
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
 
(b)        Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.
 
(c)        Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
 
-12-

--------------------------------------------------------------------------------

 
 
8.          Release.
 
(a)         In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
 
(b)        Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
 
(c)        Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Page Follows]

 
-13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

 
MDC PARTNERS INC., a federal company
 
organized under the laws of Canada
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Managing Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Senior Vice President
       
MAXXCOM INC.,
 
a Delaware corporation
       
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
       
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 



 
ACCENT MARKETING SERVICES, L.L.C.,
 
a Delaware limited liability company
     
ADRENALINA LLC,
 
a Delaware limited liability company
     
ALLISON & PARTNERS LLC,
 
a Delaware limited liability company
     
ATTENTION PARTNERS LLC,
 
a Delaware limited liability company
     
BRUCE MAU DESIGN (USA) LLC,
 
a Delaware limited liability company
     
COLLE & MCVOY LLC,
 
a Delaware limited liability company
     
COLLE & MCVOY, INC.,
 
a Minnesota corporation
     
COMMUNIFX PARTNERS LLC,
 
a Delaware limited liability company
     
COMPANY C COMMUNICATIONS, INC.,
 
a Delaware corporation
     
COMPANY C COMMUNICATIONS LLC,
 
a Delaware limited liability company
     
CRISPIN PORTER & BOGUSKY LLC,
 
a Delaware limited liability company
     
DOTGLU LLC,
 
a Delaware limited liability company
     
EXPECTING PRODUCTIONS, LLC,
 
a California limited liability company
 
By: Hudson and Sunset Media, LLC, its sole member
     
FLETCHER MARTIN LLC,
 
a Delaware limited liability company
     
GUARDIANT WARRANTY, LLC,
 
a Delaware limited liability company

 
 
 

--------------------------------------------------------------------------------

 



 
HELLO ACQUISITION INC.,
 
a Delaware corporation
     
HL GROUP PARTNERS LLC,
 
a Delaware limited liability company
     
HUDSON AND SUNSET MEDIA, LLC (formerly known as Shout Media LLC),
 
a California limited liability company
     
HW ACQUISITION LLC,
 
a Delaware limited liability company
     
INTEGRATED MEDIA SOLUTIONS PARTNERS LLC, a Delaware limited liability company
     
KBP HOLDINGS LLC,
 
a Delaware limited liability company
     
KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC), a Delaware limited liability company
     
KIRSHENBAUM BOND & PARTNERS WEST LLC, a Delaware limited liability company
     
KWITTKEN PR LLC,
 
a Delaware limited liability company
     
MARGEOTES FERTITTA POWELL LLC,
 
a Delaware limited liability company
     
MAXXCOM (USA) FINANCE COMPANY,
 
a Delaware corporation
     
MAXXCOM (USA) HOLDINGS INC.,
 
a Delaware corporation
     
MDC ACQUISITION INC.,
 
a Delaware Corporation
     
MDC CORPORATE (US) INC.,
 
a Delaware corporation
     
MDC INNOVATION PARTNERS LLC
 
(d/b/a Spies & Assassins),
 
a Delaware limited liability company

 
 
 

--------------------------------------------------------------------------------

 



 
MDC TRAVEL, INC.,
 
a Delaware corporation
     
MDC/CPB HOLDINGS INC.
 
(formerly known as CPB Acquisition Inc.),
 
a Delaware corporation
     
MDC/KBP ACQUISITION INC.,
 
a Delaware corporation
     
MF+P ACQUISITION CO.,
 
a Delaware corporation
     
MONO ADVERTISING, LLC,
 
a Delaware limited liability company
     
NEW TEAM LLC,
 
a Delaware limited liability company
     
NORTHSTAR RESEARCH GP LLC,
 
a Delaware limited liability company
     
NORTHSTAR RESEARCH HOLDINGS USA LP,
 
a Delaware limited partnership
     
NORTHSTAR RESEARCH PARTNERS (USA) LLC, a Delaware limited liability company
     
OUTERACTIVE, LLC,
 
a Delaware limited liability company
     
PULSE MARKETING, LLC,
 
a Delaware limited liability company
     
REDSCOUT LLC,
 
a Delaware limited liability company
     
RELEVENT PARTNERS LLC,
 
a Delaware limited liability company
     
SKINNY NYC LLC,
 
a Delaware limited liability company
     
SLOANE & COMPANY LLC,
 
a Delaware limited liability company
     
SOURCE MARKETING LLC,
 
a New York limited liability company

 
 
 

--------------------------------------------------------------------------------

 



 
TARGETCOM LLC,
 
a Delaware limited liability company
     
TC ACQUISITION INC.,
 
a Delaware corporation
     
THE ARSENAL LLC
 
(formerly known as Team Holdings LLC),
 
a Delaware limited liability company
     
TRACK 21 LLC,
 
a Delaware limited liability company
     
TRAFFIC GENERATORS, LLC,
 
a Georgia limited liability company
     
VARICK MEDIA MANAGEMENT LLC,
 
a Delaware limited liability company
     
VITROROBERTSON LLC,
 
a Delaware limited liability company
     
YAMAMOTO MOSS MACKENZIE, INC.,
 
a Delaware corporation
     
ZG ACQUISITION INC.,
 
a Delaware corporation
     
ZIG (USA) LLC,
 
a Delaware limited liability company
     
ZYMAN GROUP, LLC,
 
a Delaware limited liability company
       
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
       
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 



 
HELLO DESIGN, LLC,
 
a California limited liability company
       
By:
/s/ David Lai
 
Name:
David Lai
 
Title:
Authorized Signatory
       
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
       
ASHTON POTTER CANADA INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director
       
HENDERSON BAS, an Ontario general partnership, by the members of its management
committee
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director

 
 
 

--------------------------------------------------------------------------------

 



 
COMPUTER COMPOSITION OF CANADA INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director
       
BRUCE MAU DESIGN INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director
       
BRUCE MAU HOLDINGS LTD.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 

 
ALLARD JOHNSON COMMUNICATIONS INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Gavin Swartzman
 
Name:
Gavin Swartzman
 
Title:
Director
       
TREE CITY INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director
       
VERITAS COMMUNICATIONS INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director

 
 
 

--------------------------------------------------------------------------------

 



 
656712 ONTARIO LIMITED,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director
       
NORTHSTAR RESEARCH HOLDINGS CANADA INC., an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Gavin Swartzman
 
Name:
Gavin Swartzman
 
Title:
Director
       
NORTHSTAR RESEARCH PARTNERS INC.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Gavin Swartzman
 
Name:
Gavin Swartzman
 
Title:
Director

 
 
 

--------------------------------------------------------------------------------

 



 
X CONNECTIONS INC., an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Director
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Director
       
STUDIO PICA INC., a federal company organized under the laws of Canada
       
By:
/s/ Richard Brott
 
Name:
Richard Brott
 
Title:
Director
       
By:
/s/ Terry M. Johnson
 
Name:
Terry M. Johnson
 
Title:
Director
       
CRISPIN PORTER + BOGUSKY CANADA INC. (formerly known as Zig Inc.), an Ontario
corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 



 
6 DEGREES INTEGRATED COMMUNICATIONS INC. (formerly known as Accumark
Communications Inc.), an Ontario corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Authorized Signatory
       
MAXXCOM (NOVA SCOTIA) CORP.,
 
a Nova Scotia corporation
       
By:
/s/ Robert E. Dickson
 
Name:
Robert E. Dickson
 
Title:
Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Authorized Signatory
       
BRYAN MILLS IRADESSO CORP.,
 
an Ontario corporation
       
By:
/s/ Robert E. Dickso
 
Name:
Robert E. Dickson
 
Title:
Authorized Signatory
       
By:
/s/ Glenn Gibson
 
Name:
Glenn Gibson
 
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 



 
CRISPIN PORTER & BOGUSKY EUROPE AB
       
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
       
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
 
a Delaware limited liability company, as Agent and as a Lender
       
By:
/s/ Paul G. Chao
 
Name:
Paul G. Chao
 
Title:
Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 